Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143759 & (85)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  SACKLLAH INVESTMENTS, LLC,                                                                              Mary Beth Kelly
           Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 143759
                                                                   COA: 293709
  CHARTER TOWNSHIP OF NORTHVILLE,                                  Wayne CC: 08-111756-CH
             Defendant-Appellee.
  _______________________________________/

        On order of the Court, the application for leave to appeal the August 9, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  dismiss or strike the plaintiff’s application is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
         h1219                                                                Clerk